Citation Nr: 1420989	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Allen W. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant had service with the Army National Guard of Indiana.  The record includes verification of a period of active duty for training (ACDUTRA) from April 1980 to July 1980.  The appellant also had subsequent Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a respiratory disability.  He alleges that since a period of hospitalization during ACDUTRA, he has had a respiratory disability.  When a claim for service connection is based only on a period of ACDUTRA, as here, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 U.S.C.A. § 1110; Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  Here, service treatment records show the appellant was hospitalized for one day in July 1980 (prior to his separation) for acute respiratory disease.  

Post-service treatment records are replete with treatment for respiratory conditions, including cough, allergies, sinusitis, and bronchitis.  

Even though there was a period of hospitalization for a respiratory disability during ACDURTA and post-service treatment for a respiratory disability, the appellant has not been afforded a VA examination to determine the nature, extent and etiology of his respiratory disability.  As the evidence of record is insufficient to decide the claim, a VA examination and medical opinion is needed.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the last record of treatment contained in the appellant's record is dated in 2010; consequently, updated treatment records must be sought.

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the appellant to provide the authorizations necessary for VA to obtain all updated records of private treatment he has received for his respiratory disability.  The RO should secure for the record copies of the complete clinical records of the appellant's treatment from that provider.  If any private provider does not respond to the RO's request for records, the appellant must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The RO should then arrange for an examination of the appellant to determine the nature and etiology of his respiratory disability.  The complete record must be reviewed by the examiner in conjunction with the examination, and all findings should be described in detail.  Upon review and evaluation of the appellant, the examiner should provide an opinion as to whether any current respiratory disability was at least as likely as not (50% or greater probability) incurred or aggravated (permanently or chronically worsened) as a result of his period of ACDUTRA, including the July 1980 hospitalization for acute respiratory disease.  The examiner must explain the rationale for all opinions expressed.

3. Following the above development, the RO should re-adjudicate the claim of service connection for a respiratory disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if necessary, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



